Title: To Benjamin Franklin from William Franklin, 30 April 1773
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Philadelphia April 30th. 1773
I wrote to you by Capt. All who left Town the day before Yesterday, and this morning I received a few Lines from you dated Mar. 15. by a Passenger in Sutton. I was surprized to find that it contained nothing about the Ohio Grant, as the Whartons are quite elated with the glad Tidings they have received by that Opportunity from Mr. S. Wharton. The Old Man (who has become excessively absurd) sent one of his Sons to me Yesterday to demand of me whether I would Sell my Share of the Lands on the Ohio, and to make me an offer for the Purchase of it. I did not know the young man, but told him at once upon his asking the Question that I would not. So you won’t part with it then? No, I have not any Thoughts of it at present; but pray Sir, what may be your name? He said it was Wharton, and instantly turn’d about making me a Sort of a half Bow and went away. Had I known him at first; I fancy I should have given him a somewhat different Treatment, for I could not look upon his coming in that Manner, and on that Business, as any other than an intended Insult. As I had never given out that I had any Inclination to dispose of it, he might with as much Propriety have demanded whether I would Sell my Watch or my Coach and Horses. His Brother Joe has since told Mr. Bache that he was sorry his Father had acted such a Part, but that neither he, nor his Brother Tom, had any hand in it. It was intirely owing to the Old Man’s humour who would not be persuaded to the Contrary.
Mr. Clement Biddle (I am told by Doctr. Evans) is just returned from Virginia, and he says he saw a Patent which Lord Dunmore had lately given a Man for 3,000 Acres on the Great Kanawa. He thinks it was dated in Decemr. last. Mr. Foxcroft is of Opinion that Col. Washington and the Provincials are getting the Lands they Claim under Governor Dinwiddie’s Proclamation (Viz the 200,000 Acres) all patented as fast as they can, which I think is very probable; but is it not extraordinary that Lord Dunmore should Venture to grant Patents in that Country after what he told Lord Stirling, Unless he has since received a particular Power for that Purpose; and, if he has, is not that as extraordinary?

Our good Friends Dr. Evans and Mr. Baynton are Still in a very declining State; I have but little hopes of the Doctor’s Recovery, tho’ perhaps he may be able to linger out a few Months longer.
I am glad the Pork proved good, and was so acceptable to you and our worthy Friend Mr. Sargent. I have a Letter of Thanks from him which I shall answer by Osborne.
I thought I had fully satisfied Haynes of there being no such Estate as he came in quest of. I am sure he appeared to be so, and very thankful for the Pains I took to procure him all the information that was necessary. Nor can I help thinking that he is himself quite convinced it was all a Illusion tho’ perhaps he don’t like to have it thought that he went so far on such an idle Errand.
There is a Letter from you (per Capt. All) directed to one James Johnson at Philada. for which no owner can be found. There is a man of that name (who was formerly Clerk to Mr. Norris) but on opening it he said it was not for him. Betsy joins in Duty with, Honoured Sir, Your ever dutiful Son
Wm: Franklin
 
Addressed: To / Dr: Franklin / Craven Street / London
